Citation Nr: 1008885	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.

REPRESENTATION

Appellant represented by:       Veterans of Foreign Wars of 
the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1968.  
He died in November 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) denying the 
appellant dependency and indemnity compensation, death 
pension, and accrued benefits.  

The appellant presented testimony before the undersigned 
acting Veterans Law Judge at a January 2010 hearing held at 
the RO via videoconference.  A transcript of the hearing is 
associated with the claims file.

There is another claimant claiming to be the surviving spouse 
of the Veteran for VA purposes.  Her claim is being decided 
in a separate decision at this time.  

this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  When the appellant married the Veteran in October 2005, 
she entered into the marriage without knowledge of any legal 
impediment.  

2.  She cohabited with the Veteran continuously from the date 
of marriage to the date of his death in December 2007.  

3.  No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits.  


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the 
Veteran for VA purposes.  38 C.F.R. §§ 3.50, 3.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the appellant.

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the Veteran: (1) for at least one year prior to the Veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54 (2009); see 38 U.S.C.A. § 1102 (West 2002).  
"Spouse" is defined by regulation as "a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of [38 C.F.R.] § 3.1(j)."  38 C.F.R. § 3.50(a).  
38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  Id.  A 
"surviving spouse" is defined as a member of the opposite sex 
who was the spouse of the Veteran at the time of the 
Veteran's death and who (1) lived with the Veteran 
continuously since the time of the parties' marriage to the 
date of the Veteran's death, unless there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse, and (2) except as 
provided in 38 C.F.R. § 3.55 (pertaining to certain 
terminations of subsequent marriages), has not remarried and 
has not held him or herself out to the public as the spouse 
of a member of the opposite sex with whom he or she was then 
cohabiting.  38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2009).

In this case, the evidence of record indicates that the 
Veteran married M.J.D. in October 1992 and it appears that 
the Haitian divorce the Veteran obtained from her in July 
1998 was invalid, as the Veteran's address was listed in the 
divorce decree as in California, negating domiciliary 
requirements.  The appellant indicated in July 2008 that she 
had no knowledge that the Veteran was ever domiciled in 
Haiti, and there is no other evidence of record that he was 
domiciled in Haiti at the time of the July 1998 divorce 
decree.  It is presumed that he was domiciled in California 
at the time of the Haitian divorce, as he used a California 
address in the divorce decree.  

Since the Haitian divorce from M.J.D. was invalid, the 
marriage between the Veteran and the appellant in October 
2005 was invalid by reason of a legal impediment - the prior 
existing marriage of the Veteran.  See Int'l Painters and 
Allied Trades Indus. Fund v. Calabro, 312 F.Supp.2d 697 (E.D. 
Pa. 2004) (noting that "[o]ne whose previous marriage has not 
been dissolved is incapable of contracting to marry 
another.") 

However, the preponderance of the evidence indicates that the 
appellant entered into the marriage without knowledge of the 
impediment.  The Veteran appears to have believed he was 
divorced from M.J.P., as he submitted the Haitian divorce 
certificate to VA in August 1998, indicating that he was 
divorced from her and requesting that she be removed as his 
spouse and dependent for VA purposes.  The appellant 
indicated that the Veteran had been divorced from M.J.P. when 
she filed her claim in December 2007.  The appellant 
indicated in February 2008 that when she was introduced to 
the Veteran in August 1999, there was no impediment to them 
getting married as he was already divorced from M.J.P. at 
that time.  He had told her he was divorced from M.J.P. when 
the appellant met him.  The appellant moved in with him and 
took care of him, and then they got married in October 2005 
after she had had a prior marriage annulled in May 2004.  In 
July 2009, the appellant insisted that she and the Veteran 
were married, that they had lived together until his death, 
and that she knew of no legal impediment to their marriage.  
In August 2009, the Veteran's daughter indicated that the 
appellant was the Veteran's surviving spouse and wife in 
fact.  In October 2009, the representative indicated that the 
Veteran had believed that he was legally divorced from M.J.P.  
In January 2010, the representative indicated that the 
appellant had no idea that there was any impediment to 
marrying the Veteran.  She had made the Veteran show her the 
legal divorce papers before she got married to him.  All of 
the evidence points to the conclusion that the appellant did 
not know of any legal impediment to the marriage between her 
and the Veteran when they were married in October 2005.  

Moreover, the evidence shows that the Veteran and the 
appellant cohabited together from October 2005 until the time 
of his death.  She has indicated that this was the case in 
July 2008 and January 2010 statements, and the August 2009 
letter from the Veteran's daughter supports this.  
Additionally, no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  

Since all of the criteria for a deemed valid marriage between 
the Veteran and the appellant have been met, the appellant is 
recognized as the Veteran's surviving spouse for VA purposes.  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA purposes is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


